Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1, 2, 4, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication No. 110021785  to Pan et al. (“Pan”, citing to included machine translation).

Regarding claim 1, Pan discloses an electrolyte for a lithium ion battery comprising a sulfuric-acid based cyclic ester according to the following generic chemical formula:


    PNG
    media_image1.png
    122
    197
    media_image1.png
    Greyscale


In the chemical formula, R1 and/or R2 may be selected from methoxy or ethoxy.  Inclusion of one alkoxy group results in a cyclic-ether-sulfonate additive.  Pan at paragraphs [0009]-[0011].
Further regarding claim 2, R1 and R2 may form a cyclic structure, thus resulting in an ether group in a ring.  Id. 
Further regarding claim 4, inclusion of either a methoxy or ethoxy group will result in an ethylene oxy group being present based on the two contiguous carbon atoms that link to R1 and R2.  Id.
Further regarding claim 6, the additive is included in the electrolyte in an amount ranging from 0.5-2%.  Id. At paragraph [0015].
Further regarding claim 7, in some embodiments the electrolyte includes one or more of the cyclic sulfonates propane sultone and propene sultone.  Id. At paragraph [0016].
Further regarding claim 8, the solvent for the electrolyte includes ethylene carbonate as cyclic ester.  Id. At paragraph [0024].
Further regarding claim 9, the electrolyte disclosed in Pan is included in a battery cell including a lamination of a positive electrode sheet, separator, and negative electrode sheet.  Id. At paragraph [0028].
Allowable Subject Matter
Claims 3, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Pan is silent regarding an additive according to Formula 1.
Regarding claim 5, Pan discloses an additive that includes, at most, two ether groups.
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727